BLATCHFORD, District Judge.
I deem it satisfactorily established that the tug was not, as to any part of her, outside of the end of the Jackson street pier at any time prior to the collision. The testimony of the witness Pearson, on the Martha, is more reliable than that of any of the witnesses on the part of the steamboat, and his evidence, added to that of the other witnesses for the libelant, is controlling on that point. That being so, the tug was entirely out of the way of any course which the steamboat was entitled to take or was intending to take, and was without fault. She was in a position which gave to her the benefit of the rule established in the cases of The Granite State, 3 Wall. [70 U. S.] 310, and The Bridgeport, 14 Wall. [81 U. S.] 116. The steamboat was proceeding at too great speed in the fog, and manifestly did not know where she was with accuracy. She was heading in for the piers, but, in the fog, she headed in at a greater angle than she supposed she was making. She thought she was heading for a point outside of the end of the Jackson street pier, while, in fact, at the time she discovered the tug ahead of her, she was heading further inshore. The result was, that she hit the tug when the tug was inside of the end of the Jackson street pier.
The libelant must have a decree, with a reference to ascertain the damages sustained by him.